                 IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

HUNTER KILLER                         )      CIVIL NO. 19-00327 JAO-KJM
PRODUCTIONS, INC., et al.,            )
                                      )      ORDER ADOPTING MAGISTRATE
             Plaintiffs,              )      JUDGE’S FINDINGS AND
                                      )      RECOMMENDATION TO GRANT
      vs.                             )      PLAINTIFFS’ MOTION FOR DEFAULT
                                      )      JUDGMENT AGAINST DEFENDANT
GERARD GALIOS, et al.,                )      GERARD GALIOS
                                      )
             Defendants.              )
                                      )
                                      )

     ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
 RECOMMENDATION TO GRANT PLAINTIFFS’ MOTION FOR DEFAULT
       JUDGMENT AGAINST DEFENDANT GERARD GALIOS

      Findings and Recommendation having been filed and served on Plaintiffs on

December 19, 2019, and on Defendant Gerard Galios on January 6, 2020, and no

objections having been filed by any party,

      It is hereby ordered and adjudged that, pursuant to 28 U.S.C. § 636(b)(1)(C)

and Local Rule 74.1, the “Findings and Recommendation to Grant Plaintiffs’

Motion for Default Judgment Against Defendant Gerard Galios” is adopted as the

opinion and order of this Court.

      //

      //

      //
     IT IS SO ORDERED.

     DATED:      Honolulu, Hawai‘i, January 31, 2020.




ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
RECOMMENDATION TO GRANT PLAINTIFFS’ MOTION FOR DEFAULT
JUDGMENT AGAINST DEFENDANT GERARD GALIOS, Civil No. 19-00327
JAO-KJM, Hunter Killer Productions, Inc., et al. v. Gerard Galios, et al.

                                     2
